DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 8/4/2022. Claims 1, 4, 6-18 are pending. Claims 1, 4, 6-18 are amended. No claims have been added. Claims 2, 3, 5 have been cancelled.

Response to Arguments
Applicant’s arguments, see page 13, filed 8/4/2022, with respect to the non-transitory computer-readable medium rejection have been fully considered and are persuasive. In view of applicant’s amendments the previous 35 USC 101 non-transitory computer-readable medium rejection of claim 18 has been withdrawn. 

Applicant’s arguments, see page 18, filed 8/4/2022, with respect to the interpretation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph as indicated in an Office action and are persuasive. In view of applicant’s amendments the previous interpretation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action has been withdrawn. 

Applicant’s arguments, see page 18, filed 8/4/2022, with respect to the 35 U.S.C. 112 second paragraph rejections are persuasive. In view of applicant’s amendments the 35 U.S.C. 112 second paragraph rejections have been withdrawn. 

Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The applicant has argued that claim 1 is inextricably tied to a machine. The examiner respectfully disagrees. Although the applicant uses a machine to perform the steps of the invention, the use of the computer is merely as a tool to perform the steps of the invention. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.

The applicant has argued that the “alleged abstract idea is integrated into a practical implementation.” The examiner respectfully disagrees. The USPTO describes, in the “Background” section of Example 42, that patients with chronic or undiagnosed illnesses often must visit several different medical providers for diagnosis and treatment, and that these physicians may be physically separate from, and unaware of each other. During a visit, each medical provider records information about the patient’s condition in the provider’s local patient records. Id. However, because these records often are stored in a non-standard format (i.e., a format based on the particular hardware or software platform in use in the medical provider’s office), it is difficult for a medical provider to share updated information about a patient’s condition with other health care providers. Id. To address this problem, the hypothetical applicant in Example 42 invented a network-based patient management method that “collects, converts[,] and consolidates patient information from various physicians and health-care providers into a standardized format, stores [the information] in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated.” Applicant maintains here that “the independent claims resemble claim 1 of Example 42 in the 2019 eligibility guidance (2019 PEG), which is concluded to be eligible”. The applicant does not identify any additional elements in claim 1, comparable to those in Example 42, which addressed technological difficulties not present here, related to, inter alia, incompatible computer formats and disparate geographic locations. Applicant’s invention merely helps determine a remuneration amount for skill sets of humans. 

The applicant has argued the previous 102/103 rejections in view of current amendments. After an updated search the previous rejection is updated and additional prior art references are applied in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating employee supply and demand information. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 4, 6-18) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (17) is/are directed to a method, claim(s) (18) is/ a computer program, and claims(s) (1, 4, 6-16) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor/ an apparatus nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor/ apparatus language, the claim encompasses a user manually generating human resource supply and demand information. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine supply and demand of a human resource (employee) which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites an apparatus, a processor, an interface, and a computer program.  The technology in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1, 4, 6-18 recite(s) generating supply and demand information which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for generating information which is the abstract idea in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. generating supply and demand information of a human resource).  Using a computer to generate information from this kind of certain methods of organizing human activity, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The generating of supply and demand information would clearly be to a mental activity that a company would go through in order to determine specific information with regards to human resource availability.  The specification makes it clear that the claimed invention is directed to the mental activity data of gathering and data analysis:

[0021]   That is, the first user according to this embodiment broadly includes a person who desires to provide a human resource or deliverables etc. created by the human resource to the second user and the second user according to this embodiment broadly includes a person who desires to pay remuneration as the price for the provision of the human resource etc. by the first user.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 4, 6-16 recite limitations which further limit the claimed analysis of data specifically the supply-and-demand information.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed supply and demand information.  This is not a technical or technological problem but is rather in the realm of business or human resource management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0037]   The information processing terminal 10 according to this embodiment may be, for example, a personal computer (PC), a smart phone, a tablet, or the like. [0038]    (Information Processing Server 20) The information processing server 20 according to this embodiment is an information processing apparatus that generates supply-and-demand information relating to human resources for each skill set and controls the display of the supply-and-demand information.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Bolte et al. (US 20180039946 A1), Galbavy (US 20120053996 A1), Henderson et al. (US 20100223091 A1), and Abe et al. (JP 2003108805 A) disclose an apparatus, a processor, display and a computer program in at least Bolte (Fig. 1-4, 10, 14, ¶ 35, 36, 38, 55, 57, 139, 158, 181-187), Galbavy (Fig. 1-5, 17, ¶ 18, 40, 44-47, 91, 103), Henderson (Fig. 3, ¶ 18, 28-33), Abe (Fig. 1, ¶ 8, 21, 22). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/048075 A1) in view of Abe et al. (JP2003108805).

Regarding claim 1, Kim teaches an information processing apparatus, comprising: a processor configured to: acquire possessed skill information and a desired remuneration amount a first user who desires to provide a human resource to a second user (pg. 4, In this case, the job offerer 110 may start a job description on an online headhunting market site or an online headhunting market application using a terminal including a computer, a smartphone, a mobile phone, a PDA, a hand-held device, a tablet PC, and the like. Pg. 2, According to an embodiment of the present invention, the online headhunting market system includes a job candidate quantitative evaluation unit for selecting a first  candidate by quantitatively determining whether job descriptions desired by job seekers and job descriptions of job candidates recommended by the headhunters are matched; A head hunter quantitative evaluation unit for quantitatively determining and selecting the head hunters according to the transaction performance information and the head hunter evaluation criteria of each of the selected head hunters; And a qualitative evaluation unit for selecting secondary candidates by reviewing resumes of the primary candidates recommended by the headhunters selected by the headhunter quantitative evaluation unit. It includes. Pg. 7, The online headhunting market system 700 is a system for helping job seekers 710 and job hunting between the head hunter 720 and the job hunting between the headhunter 720 and job seekers. The online headhunting market system will be recruited by the recruiters 710, bidding headhunter 720, auction management company (not shown), and announces the details of the transaction through wired and wireless communication network, and bidding and trading is completed. , Fig. 8)

acquire desired skill information and a paid remuneration amount of the second user who desires to provide remuneration as price for the provision of the human resource by the first user (pg. 4, 
When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a
head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8); 

generate buy order information based on the desired skill information and the paid remuneration amount of the second user, wherein the buy order information is associated with the provision of the remuneration by the second user (pg. 4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies), pg. 9, In the qualitative evaluation step (S820), it is determined whether the level of each target headhunter fee to the total target headhunter average fee (see FIG. 6), and the detailed resume evaluation of the primary candidates (S910). After evaluating the detailed histories of candidates, the candidates can be classified into subjects who are not to be interviewed and those who do not, or grades or scores can be
assigned for each resume according to the criteria set by the job candidate.);

divide the buy order information into a plurality of pieces of buy order information based on a user input of the second user (pg. 5, For example, referring to S210, the job seeker inputs a career in the job description item 210, and sets the job description condition 220 as a person having four or more years of experience. Subsequently, the recruiter may set the importance 230 of the condition for saving the experienced person as an "optional". Therefore, if you have 2 ~ 3 years of experience, score 240 is 0, if you are 4-5 years, score 240 is 40, if you are 6-7 years, score 240 is 60, and if you are 8-9 years, In the case of 80 points and 240 years or more, 240 points may be charged as 100 points. Pg. 6, On the other hand, in the case of "adjusted" candidates for recruitment candidates, "" career-3 years, job-web service planning, final education-2 years graduate, current job information-not applicable "(S320) profile information is the job description item set by the recruiter. When all the scores 240 are summed up to 160 points, the scores of the job offerer disclosed in FIG. pg. 9, The qualitative evaluation unit 1020 reviews the resumes of the first candidates who have passed both the quantitative evaluation of the hiring candidate and the headhunter quantitative evaluation. In this case, the recruiter can review the resume of the candidates and decide whether to interview or drop out immediately. Alternatively, secondary candidates may be selected from primary candidates by dividing the results of resume review of each candidate by A, B, and C grades or by assigning a predetermined score. In this case, the qualitative evaluation unit 1020 may refer to the fee of the head hunter company in the second candidate selection process. For example, it is possible to reflect when the head hunter company's fee is considerably higher or lower than the average fee. However, it should be noted that the present invention is not limited thereto.); 

generate supply-and-demand information (pg. 8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies).)

Kim does not specifically teach supply and demand related to each skill set. 

However, Abe teaches generate supply-and-demand information for each skill set of a plurality of skill sets common  between the possessed skill information of the first user and the desired skill information of the second user (¶ 4, After determining the objective compatibility between the employment condition (the skill expected by the job recruiter) and the occupation condition (the skill possessed by the job seeker), the job information  and the job offer information determined to be mutually compatible are respectively used for the browsing of the job seeker and the job recruiter, thereby preventing a mismatch easily occurring between the employment and the job. ¶ 6, In one of the basic embodiments of the present invention, an input of a job offer message including a skill message and an employment condition message is induced from a personnel distribution support server via the Internet to a job recruiter client. ¶ 11, FIG. 3 is a configuration diagram of the personnel offer server S 2 and the personnel owner cushion history management server S 3. As shown in FIG. 3, the personnel offer server S 2 includes a job offer offer offer acceptance program 21, a job offer offer offer matching program 22, a job offer offer database operation program 23, a job offer offer database operation program 24, a job offer offer database 25, and a job offer offer database 26. A job offer offer database 25 is provided with a skill table 25 a and an employment condition table 25 b, and a job offer offer database 26 is provided with a skill table 26 a, a job condition table 26  b, and a result table 26 c. Further, the human auction history management server S 3  includes an auction history registration program 31, an employment rate creation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35 a and 36 a and auction history tables 35 b and 36 b, respectively. ¶ 16-17, After confirming that a job offer offer or a job offer offer to be input now is a new offer, a job recruiter or a job seeker creates a detailed profile message, a skill message, and an employment condition message according to a message creation procedure shown on a job offer offer transmission screen G 2. A job seeker follows the creation procedure of the message shown in job-hunting offer transmitting screen G3, A detailed profile message, a skill message, a performance message, and a job condition message are created, and the message is transmitted from the job recruiter client Q 1 or the job seeker client P 1 and input to the personnel offer server S 2. The input information (field name) of the detailed profile message, the skill message, the performance message, the employment (job) condition message is as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. 11, respectively. Information corresponding to the codes 101 to 414 is input by a job recruiter or a manager of the job seeker and the personnel distribution support server S. One feature is that a job offer offer and offer offer message includes a detailed skill message, a skill category code, and a skill code in addition to employment and employment conditions. It is noted that, although "yield rate" is described in the employment condition (job condition) message shown in FIG. 11, the selection range of the job recruiter and the job seeker is widened and the selection range of the job recruiter is increased by adding a drawing rate to the desired condition by a coefficient for relieving the severity of the desired condition. ¶ 19-20. 

wherein the generation of the supply-and-demand information is based on the paid remuneration amount, the desired remuneration amount, and the plurality of pieces of buy order information, and the supply-and-demand information includes a distribution of the desired remuneration amount and the paid remuneration amount for each skill set of the plurality of skill sets (¶ 11, FIG. 3 is a block diagram of the human resources offer server S2 and the human resources cushion history management server S3. As shown in FIG. 3, the job offer server S2 includes a job offer offer acceptance program 21, a job offer offer matching program 22, a job offer database operation program 23, a job offer database operation program 24, a job offer database 25, and a job offer database 26. With a job offer database 2 5 includes skill table 25a and employment condition table 2 5b is provided, and in the job offer offer database 26, A skill table 26a, a employment condition table 26b, and a performance table 26c are provided. Further, the personnel auction history management server S3 includes an auction history registration program 31, an employment market price generation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35a and 36a and auction history tables 35b and 36b, respectively. ¶ 16-17, The input information (field names) of the detailed profile message, skill message, achievement message, and employment (employment) condition message are as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. The information corresponding to 414 is input by the job seeker or the job seeker and the administrator of the personnel distribution support server S. One of the features of the job offer and job offer messages is that they include detailed skill messages, skill category codes, and skill codes in addition to employment and employment conditions. Although the "concession rate" is written in the employment condition (employment condition) message shown in FIG. 11, the concession rate is added with a coefficient for giving a range of desired conditions and relaxing the severity of the desired conditions. As a result, the range of choices between job seekers and job seekers expands, and the degree of success in employment and employment increases. ¶ 5, Also, the present invention provides a database of individual employment and occupation cases achieved by selection of an auction method based on job offer information and job hunting information determined to be highly compatible. Detailed human distribution market information (employment rate information) is generated on the basis of the database, and the information is used as the macro trend information (employment rate information) of the work market. To enhance the selection and decision of a recruiting recruiter and a job seeker by an auction system and to decide the employment / occupation of hiring between the job recruiting / recruiting parties in a short period in a short time in a short period of time by generating the  daily personnel distribution market information for each of the individual job offer  / job hunting items being continued. ¶ 22, Next, a search for an employment rate will be described. When a successful bid of an auction is determined for each job offer / job offer item based on the previous job offer / job offer search and the portfolio search, a successful bid message is created. The successful bid message is sent to the personnel offer server S 2 and the human auction history management server S 3, and is stored in the auction history table 35 b of the job offer offer history database 35 or the auction history table 36 b of the job offer offer history database 36. In addition, the content of the successful bid message is as shown in FIG. 11. Then, in the present invention, data of the individual job offer and job offer items achieved by employment and employment is stored in the personnel auction history management server S 3. Based on this data, actual employment rate information is generated and provided to a job recruiter / job seeker, and when a job offer offer or a job offer offer is made or when a job offer offer or a job offer offer is determined, a reference is made. In other words, when the job recruiter or the job seeker selects "employment rate search" of the service menu screen G 1 from the job recruiter client Q 1 or the job seeker client P 1, an employment rate screen G 8 shown as an example in FIG. 18 is presented to the job recruiter client Q 1 or the job seeker client P 1. From this information, it is then possible to ascertain the macroemployment of the work market for each skill. If "skill code search" is selected on the service menu screen G 1, a skill search screen G 7 as shown in an example in FIG. 17 is sent to the job recruiter client Q 1 or the job seeker client P 1, and therefore, when the skill name is input to this skill search screen G 7 and is searched, the skill code of the skill name is displayed. Therefore, if the skill code is not known, the skill code can be easily known and used as a search key. ¶ 17, The job offer offer and the job offer offer message transmitted to the personnel offer server S 2 respectively correspond to the skill table 25 a and the employment condition table 25 b of the offer offer database 25 according to the job offer offer database operation program 23 and the job offer offer database operation program 24, respectively. It is stored in the skill table 26 a, the job condition table 26 b, and the result table 26 c of the job offer offer database 26. Note that a job offer offer or offer offer is not a new offer but already stored in the offer offer database 25 or the job offer offer database 26. When a desired condition is corrected by looking at the trend of a human distribution market (for example, when the desired employment condition and the desired employment condition are downwardly corrected), it is possible to update the employment condition / occupation condition message by skipping the creation of a detailed profile message, a skill message, and a performance message, and restore the message. (See "Issuance of Job offer offer" in FIG. 4).  ¶ 14-16, 24); 

and control display of the supply-and-demand information (¶ 22, Next, the search for the employment market price will be described. A successful bid message is created for each individual job offer / job search based on the previous job offer / job search or portfolio search, and a successful bid message is created. The successful bid message is sent to the human resource offer server S2 and the human resource auction history management server S3. It is stored in the auction history table 35b of the offer history database 35 or the auction history table 36b of the job offer offer history database 36. The content of the successful bid message is as shown in FIG. According to the present invention, the data of individual recruitment and job seeking projects for which employment and employment have been fulfilled are saved in the human resources auction history management server S3, and based on this data, actual employment market information is generated to provide job seekers and job seekers. It is provided for reference when making a job offer offer or job offer offer or when making a successful bid decision for a job offer offer or job offer offer. That is, when a job seeker or a job seeker selects "employment market price search" on the service menu screen G1 from the job seeker client Q1 or the job seeker client P1, the job market screen G8 shown in FIG. 18 is displayed as the job seeker client Q1 or the job seeker. It is presented to the client P1. Then, from this information, we can grasp the labor market macro employment rate for each skill. In the service menu screen G1, When "Skill code search" is selected, a job search screen G7 as shown in FIG. Or it is sent to the job seeker client P1, so if you enter a skill name in this skill search screen G7 and search, The skill code of the skill name is displayed. Therefore, if you do not know the skill code, you can easily know the skill code and use it as a search key. ¶ 14-16). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the details of supply and demand of skills, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying the details of supply and demand of skills would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.


Regarding claim 4, Kim teaches generate sell order information associated with the provision of the human resource by the first user, wherein the generation of the sell order information is based on the possessed skill information of the first user and the desired remuneration amount (pg. 4, In this case, the job offerer 110 may start a job description on an online headhunting market site or an online headhunting market application using a terminal including a computer, a smartphone, a mobile phone, a PDA, a hand-held device, a tablet PC, and the like. Pg. 2, According to an embodiment of the present invention, the online headhunting market system includes a job candidate quantitative evaluation unit for selecting a first  candidate by quantitatively determining whether job descriptions desired by job seekers and job descriptions of job candidates recommended by the headhunters are matched; A head hunter quantitative evaluation unit for quantitatively determining and selecting the head hunters according to the transaction performance information and the head hunter evaluation criteria of each of the selected head hunters; And a qualitative evaluation unit for selecting secondary candidates by reviewing resumes of the primary candidates recommended by the headhunters selected by the headhunter quantitative evaluation unit. It includes. Pg. 7, The online headhunting market system 700 is a system for helping job seekers 710 and job hunting between the head hunter 720 and the job hunting between the headhunter 720 and job seekers. The online headhunting market system will be recruited by the recruiters 710, bidding headhunter 720, auction management company (not shown), and announces the details of the transaction through wired and wireless communication network, and bidding and trading is completed. Pg. 5, In another embodiment, when there are a number of candidates for job recruitment satisfying the job description of the job candidate 111, and it is difficult to cover the superiority among the candidates other than the fee suggested by the head hunter, the job candidate may select a job candidate satisfying the job description. Among the recommended headhunter companies, the auction bidding method can be used to select the cheapest headhunter company. Pg. 8, In addition, the online headhunting market system 700 is a head hunter company through the transaction success rate, which is the standard of the headhunter transaction record reflecting unit 740, and the criteria (eg, the number of members, ranking information, and characterization information) of the headhunter evaluation unit 750. After selecting some, and then a plurality of the selected head hunter companies auction bid based on the bidding fee can be selected the final head hunter companies.

Kim does not teach however, Abe teaches and generate the supply-and-demand information including a distribution of the sell order information and the buy order information for each skill set of the plurality of skill sets (¶ 5, Also, the present invention provides a database of individual employment and occupation cases achieved by selection of an auction method based on job offer information and job hunting information determined to be highly compatible. Detailed human distribution market information (employment rate information) is generated on the basis of the database, and the information is used as the macro trend information (employment rate information) of the work market. To enhance the selection and decision of a recruiting recruiter and a job seeker by an auction system and to decide the employment / occupation of hiring between the job recruiting / recruiting parties in a short period in a short time in a short period of time by generating the daily personnel distribution market information for each of the individual job offer / job hunting items being continued. ¶ 11, FIG. 3 is a configuration diagram of the personnel offer server S 2 and the personnel owner cushion history management server S 3. As shown in FIG. 3, the personnel offer server S 2 includes a job offer offer offer acceptance program 21, a job offer offer offer matching program 22, a job offer offer database operation program 23, a job offer offer database operation program 24, a job offer offer database 25, and a job offer offer database 26. A job offer offer database 25 is provided with a skill table 25 a and an employment condition table 25 b, and a job offer offer database 26 is provided with a skill table 26 a, a job condition table 26 b, and a result table 26 c. Further, the human auction history management server S 3 includes an auction history registration program 31, an employment rate creation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35 a and 36 a and auction history tables 35 b and 36 b, respectively. ¶ 21-22, Then, the desired condition (employment rate) from the salary surface of the applicant is obtained from the job offer offer status screen G 6 of FIG. 16. Accordingly, the job seeker of the job seeker client P 1 can lower the desired condition on the salary face downward, downwardly modify the job condition stored in the job offer offer database 26 of the personnel offer server S 2, win auction auction, or abandon the subject matter, and determine an early selection of the * that connects to the next item. On the My portfolio screen shown in FIG. 15, there is an index of "degree of expectation". "Degree of expectation" corresponds to an average of the rates of fit of the job offer side and the job offer side for each element of employment condition such as employment form, work hour, employment period, job type, salary type, salary, and the like, and when this value is high, the offer is highly likely to be accepted. (See "Display of Portfolio" in FIG. 4). ¶ 22, Next, a search for an employment rate will be described. When a successful bid of an auction is determined for each job offer / job offer item based on the previous job offer / job offer search and the portfolio search, a successful bid message is created. The successful bid message is sent to the personnel offer server S 2 and the human auction history management server S 3, and is stored in the auction history table 35 b of the job offer offer history database 35 or the auction history table 36 b of the job offer offer history database 36. In addition, the content of the successful bid message is as shown in FIG. 11. Then, in the present invention, data of the individual job offer and job offer items achieved by employment and employment is stored in the personnel auction history management server S 3. Based on this data, actual employment rate information is generated and provided to a job recruiter / job seeker, and when a job offer offer or a job offer offer is made or when a job offer offer or a job offer offer is determined, a reference is made. In other words, when the job recruiter or the job seeker selects "employment rate search" of the service menu screen G 1 from the job recruiter client Q 1 or the job seeker client P 1, an employment rate screen G 8 shown as an example in FIG. 18 is presented to the job recruiter client Q 1 or the job seeker client P 1. From this information, it is then possible to ascertain the macroemployment of the work market for each skill. If "skill code search" is selected on the service menu screen G 1, a skill search screen G 7 as shown in an example in FIG. 17 is sent to the job recruiter client Q 1 or the job seeker client P 1, and therefore, when the skill name is input to this skill search screen G 7 and is searched, the skill code of the skill name is displayed. Therefore, if the skill code is not known, the skill code can be easily known and used as a search key. ¶ 14-16, After confirming that a job offer offer or a job offer offer to be input now is a new offer, a job recruiter or a job seeker creates a detailed profile message, a skill message, and an employment condition message according to a message creation procedure shown on a job offer offer transmission screen G 2. A job seeker follows the creation procedure of the message shown in job-hunting offer transmitting screen G3, A detailed profile message, a skill message, a performance message, and a job condition message are created, and the message is transmitted from the job recruiter client Q 1 or the job seeker client P 1 and input to the personnel offer server S 2. The input information (field name) of the detailed profile message, the skill message, the performance message, the employment (job) condition message is as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. 11, respectively. Information corresponding to the codes 101 to 414 is input by a job recruiter or a manager of the  job seeker and the personnel distribution support server S. One feature is that a job offer offer and offer offer message includes a detailed skill message, a skill category code, and a skill code in addition to employment and employment conditions. It is noted that, although "yield rate" is described in the employment condition (job condition) message shown in FIG. 11, the selection range of the job recruiter and the job seeker is widened and the selection range of the job recruiter is increased by adding a drawing rate to the desired condition by a coefficient for relieving the severity of the desired condition. - The formation degree of employment increases. ¶ 21, 24).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the details of supply and demand of skills, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying the details of supply and demand of skills would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 6, Kim teaches supply and demand but does not specifically teach a board presentation. 
However, Abe teaches wherein the processor is further configured to control the display of  the supply-and-demand information using a board representation (¶ 15-16, Next, a job offer offer and a job offer offer which are a prerequisite for receiving this personnel distribution support service will be described with reference to FIG. 4, FIG. 5, FIG. 7, FIG. 11, and the like. When the job recruiter or the job seeker accesses the personnel distribution support server S from the job recruiter client Q 1 or the job seeker client P 1, the service menu screen G 1 shown in FIG. 5 is provided to the job recruiter client Q 1 or the job seeker client P 1. In this case, a job recruitrecruiter or a job seeker inputs a user ID and a password and specifies "job offer offer" or "job offer" of "person auction search". If proper after the managing server S1 judges the propriety of user ID and a password, while connecting the job offer person client Q1 or the job seeker client P1 to the talented-people offer server S2, A job offer offer transmission screen G 2 and a job offer offer transmission screen G 3 as illustrated in FIG. 7 are presented to the job recruiter client Q 1 or the job seeker client P 1. … When the job seeker accesses the personnel distribution support server S from the job seeker client P 1 with an appropriate user ID and password, the service menu screen G 1 shown in FIG. 5 is presented to the job seeker client P 1. Then, when the job seeker selects "person auction search" of the service menu screen G 1 and specifies "job hunting offer", "skill code" (skill code described in the skill message of the previous job offer offer), and "desired employment (job) condition", the job candidate is selected. From the job offer offer database 25 of the personnel offer server S 2, a job offer offer corresponding to the job offer offer of the job seeker is extracted, and the job offer offer list of the search result is provided to the job seeker client P 1 as the personnel auction search screen G 4 illustrated in FIG. 14. Accordingly, the job seeker can further view details of the employment condition from the person auction search screen G 4, select the job offer company, and display the intention of the successful bid for the job offer application or the job offer offer. (See "Search for Job Offer Offer Offer" in FIG. 4). ¶ 21-22, Fig. 5, 7, 14-18). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform control the display of  the supply-and-demand information using a board representation, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying control the display of  the supply-and-demand information using a board representation would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 7, Kim teaches supply and demand but does not specifically teach control display of remuneration quotation information based on the supply-and-demand information. 
However, Abe teaches wherein the processor is further configured to control display of remuneration quotation information based on the supply-and-demand information (¶ 19, When the job seeker accesses the personnel distribution support server S from the job seeker client P 1 with an appropriate user ID and password, the service menu screen G 1 shown in FIG. 5 is presented to the job seeker client P 1. Then, when the job seeker selects "person auction search" of the service menu screen G 1 and specifies "job hunting offer", "skill code" (skill code described in the skill message of the previous job offer offer), and "desired employment (job) condition", the job candidate is selected. From the job offer offer database 25 of the personnel offer server S 2, a job offer offer corresponding to the job offer offer of the job seeker is extracted, and the job offer offer list of the search result is provided to the job seeker client P 1 as the personnel auction search screen G 4 illustrated in FIG. 14. Accordingly, the job seeker can further view details of the employment condition from the person auction search screen G 4, select the job offer company, and display the intention of the successful bid for the job offer application or the job offer offer. (See "Search for Job Offer Offer Offer" in FIG. 4). ¶ 21-24, Next, a search for an employment rate will be described. When a successful bid of an auction is determined for each job offer / job offer item based on the previous job offer / job offer search and the portfolio search, a successful bid message is created. The successful bid message is sent to the personnel offer server S 2 and the human auction history management server S 3, and is stored in the auction history table 35 b of the job offer offer history database 35 or the auction history table 36 b of the job offer offer history database 36. In addition, the content of the successful bid message is as shown in FIG. 11. Then, in the present invention, data of the individual job offer and job offer items achieved by employment and employment is stored in the personnel auction history management server S 3... Also, the present invention provides a database of individual employment and occupation cases achieved by selection of an auction method based on job offer information and job hunting information determined to be highly compatible. Based on the database, personal distribution market information (employment rate information) is generated and the information is used as macro trend information (employment rate information) of the work market for browsing the job recruiter and the job seeker. ¶ 7, 14, 17). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform control display of remuneration quotation information based on the supply-and-demand information, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying control display of remuneration quotation information based on the supply-and-demand information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 9, Kim teaches supply and demand but does not specifically teach the supply-and-demand information displayed in time series for each skill set of the plurality of skill sets. 

However, Abe teaches wherein the supply-and-demand information indicates supply and demand of the first user and the second user, and the processor is further configured to  control a transition of the supply and the demand of  the first user and the second user based on the supply-and-demand information displayed in time series for each skill set of the plurality of skill sets (¶ 3, It is an object of the present invention to solve the above-mentioned problems in a conventional system for supporting distribution of human resources based on the Internet. In the present invention, the cause of the problem is compatibility determination information between the desired employment condition of the job recruiter and the desired job condition of the job seeker from the viewpoint of the "skill" of each human operator. It is considered that the time of day distribution market trend information (employment rate information) for the macro trend information (employment rate information) and the individual job offer / job offer items of the work market is lost from the system of the personnel distribution support service. Further, it is also noted that a selection determination of an auction method is not found in a process in which a job seeker selects a desired employment destination from a number of job offer information, or in a process in which a job recruiter selects a desired employer from among a plurality of job offer information. In view of the above point of view, the present invention is intended to suppress, as far as possible, a mismatch between a job recruiter and a job seeker. This invention tends to enable it to determine the employment and employment to which a job offer and job-hunting also utilize for enough, and can be convinced to that occasional Secretary of State for Employment place * in process of selection decision over a short period of time. ¶ 20, What is important here is to present a job offer offering a job offer offer to the job seeker in the human resource auction search. In particular, it is necessary to provide a selection and extraction of a job having high compatibility with the skill expected by the job recruiter and the skill possessed by the job seeker, and the job hunting offer offer matching program 22 of the personnel offer server S 2 performs the function of determining the suitability of the skill. That is, the talented-people offer server S2 has the database which evaluated the mutual conformity between many skills from the rule of thumb, from the database, according to the job offer job-hunting offer collate program 22, judges the thing beyond a predetermined numerical value as conformity being high, and carries out sorting extraction. As a result, a large mismatch from the skill level can be prevented from becoming problematic after determination of employment and employment. In addition, a database obtained by numerically converting mutual compatibility between skill and skill is valuable know-how. In addition, it is also possible to determine the compatibility of the employment condition and the employment condition from other viewpoints such as the employment form, the work time set, the employment time, the salary type and the like in the same manner, and to utilize the same in the human distribution support service.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the supply-and-demand information displayed in time series for each skill set of the plurality of skill sets, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying the supply-and-demand information displayed in time series for each skill set of the plurality of skill sets would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 10, Kim teaches supply and demand but does not specifically teach control display of a prediction of the supply and the demand of  the first user and the second user, each skill set of the plurality of skill sets. 

Abe teaches wherein the supply-and-demand information indicates supply and demand of the first user and the second user, and the processor is further configured to control display of a prediction of the supply and the demand of  the first user and the second user, each skill set of the plurality of skill sets (¶ 6-7, In one of the basic embodiments of the present invention, an input of a job offer offer message including a skill message and an employment condition message is induced from a personnel distribution support server via the Internet to a job recruiter client. An input of a job offer message including a skill message and a job condition message for a job seeker client ; and a job offer offer message and a job offer offer message input from a job seeker client and a job candidate client ; In this way, a job offer is stored in a database of a personnel distribution support server, and a job offer offer having high adaptability is selected after determining suitability for the job offer offer from among the stored job offer offer in accordance with the request of the person auction search from the job recruiter client. This is used for browsing from the client of the job recruiter, for selecting the job seeker, and for inducing a successful bid. To select a job offer offer with high adaptability after determining compatibility with the job offer offer from the stored offer offer offer in response to the request of a person auction search from a job candidate client ; and to guide the selection and successful bid of the job recruiter by making the job offer offer be used for browsing from the job seeker client. The job seeker client is used to browse a successful bid message inputted from the job seeker client ; on the other hand, an application status from a job seeker client to the stored job offer offer message and a successful bid result are used as auction history data. Save in the database of a talented-people circulation support server, and it makes into auction historical data the application present condition and the award-of-contract result from the job offer person client to the job-hunting offer message by which the; aforementioned preservation was carried out On a basis [ historical data / which saved in the database of the talented-people circulation support server, and carried out the; aforementioned preservation / auction ], The present invention is directed to a method of supporting the distribution of an employment rate and an application level of an employer, and a method of supporting the same. According to another aspect of the present invention, there is provided a server which functions as a WWW server on the Internet and transmits and receives job offer information and job hunting information to and from a recruiting client client and a job seeker client via the Internet. A user registration program, a job offer registration database for storing a basic profile of the job recruiter input from the job recruiter client, and a job seeker registration database for storing a basic profile of the job seeker input from the job seeker client ; A job offer registration database operation program and a job offer registration database operation program are provided, and a service menu of a personnel distribution support service is provided to a job recruiter client and a job seeker client. A job offer offer database for storing a job offer offer message including a skill message and an employment condition message which are input from a job recruiter client ; A job-hunting offer database which saves the job-hunting offer message containing the skill message input from a job seeker client, and an employment condition message, and a job offer offer database operation program, a job-hunting offer database operation program, The offer offer offer message and the job offer offer message are determined to be compatible with the offer offer offer message and the job offer offer message, respectively, from the offer offer message and the job offer offer message respectively retrieved from the offer offer database and the job offer offer database. The job offer offer history database which saves the successful bid message of each application which a talented-people offer server and; job offer offer provided with the job offer job-hunting offer collate program with which a job offer person client and a job seeker client are provided, respectively were knocked down, and employment and employment determined, A job offer offer history database for storing a successful bid message for each of the individual events for which the job offer offer has been successful and has been submitted to employment ; This system is provided with a human resource auction history management server part which calculates and generates an employment rate based on the saved winning message in response to a request from a job recruiter client or a job seeker client, and which is used for browsing a job recruiter client or a job seeker client., ¶ 11, 16, 17, 22). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform control display of  a prediction of the supply and the demand of  the first user and the second user, each skill set of the plurality of skill sets, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying control display of  a prediction of the supply and the demand of  the first user and the second user, each skill set of the plurality of skill sets would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 12, Kim teaches an online head-hunting system but does not specifically teach past contract conclusion information. 

However, Abe teaches wherein the processor is further configured to control display of past contract conclusion information associated with the first user (¶ 18-19, Next, a description will be given of a process of searching for a job offer or a job offer corresponding to a job offer offer or a job offer offer previously presented by a job recruiter or a job seeker, and determining employment or employment. Although this embodiment describes an example in which the job seeker searches for an appropriate job recruiter (job offer company) from the job seeker client P 1 and finds it into the job job decision, the job job seeker does not change the position of the job job seeker even when the job offer company searches for an appropriate job seeker. ¶ 22). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform past contract conclusion information, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying past contract conclusion information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional information when assessing the employee and employment options.

Regarding claim 13, Kim teaches an online head-hunting system but does not specifically teach past contract conclusion information.

However, Abe teaches wherein the past contract conclusion information includes contract remuneration amount information and remuneration quotation information at a contract time (¶ 18-19, Next, a description will be given of a process of searching for a job offer or a job offer corresponding to a job offer offer or a job offer offer previously presented by a job recruiter or a job seeker, and determining employment or employment. Although this embodiment describes an example in which the job seeker searches for an appropriate job recruiter (job offer company) from the job seeker client P 1 and finds it into the job job decision, the job job seeker does not change the position of the job job seeker even when the job offer company searches for an appropriate job seeker. ¶ 22).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform past contract conclusion information, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying past contract conclusion information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional information when assessing the employee and employment options.

Regarding claim 15, Kim teaches wherein a first piece of buy order information of the plurality of pieces of buy order information specifies a first skill set of the plurality of  skill sets, a second piece of buy order information of the plurality of pieces of buy order information specifies a second skill set of the plurality of skill sets, and  the first  skill set is different from the second skill set (pg. 3-4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements. In this case, the job offerer 110 may start a job description on an online headhunting market site or an online headhunting market
application using a terminal including a computer, a smartphone, a mobile phone, a PDA, a hand-held device, a tablet PC, and the like. The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume. Job recruiter 110 is a job candidate evaluation results based on whether the job candidates recommended from a plurality of head hunter companies 120 matching the job description that they want to recruit, head hunter company evaluation score that evaluated the head hunter company 120 You can find the employee you want based on the resume of the candidate. For the method of obtaining the candidate evaluation results, see FIGS. 2 to 4 and 7, and the related description of FIGS. 5 to 7 for the method for evaluating the head hunter companies. If you use a headhunter at a variable cost When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%. The head hunter companies 121 select job candidates that most closely match the job descriptions of the job candidates 111 from the database held by the employees 121 based on job descriptions posted on the online head hunting market system (not shown). 111), and at the same time enter the fees they want to receive. Pg. 2,  In addition, in the conventional offline-based headhunting market, the transaction between the recruiter and the headhunter proceeds at the level of the implicitly agreed fee in the market, so that the cost management is limited and inefficient.) Also taught by Abe (¶ 11, 16, 17, 21-22, 24, 5). 

Regarding claim 17, Kim teaches acquiring, by a processor, possessed skill information and a desired remuneration amount of a first user who desires to provide  a human resource to a second user (pg. 4, In this case, the job offerer 110 may start a job description on an online headhunting market site or an online headhunting market application using a terminal including a computer, a smartphone, a mobile phone, a PDA, a hand-held device, a tablet PC, and the like. Pg. 2, According to an embodiment of the present invention, the online headhunting market system includes a job candidate quantitative evaluation unit for selecting a first  candidate by quantitatively determining whether job descriptions desired by job seekers and job descriptions of job candidates recommended by the headhunters are matched; A head hunter quantitative evaluation unit for quantitatively determining and selecting the head hunters according to the transaction performance information and the head hunter evaluation criteria of each of the selected head hunters; And a qualitative evaluation unit for selecting secondary candidates by reviewing resumes of the primary candidates recommended by the headhunters selected by the headhunter quantitative evaluation unit. It includes. Pg. 7, The online headhunting market system 700 is a system for helping job seekers 710 and job hunting between the head hunter 720 and the job hunting between the headhunter 720 and job seekers. The online headhunting market system will be recruited by the recruiters 710, bidding headhunter 720, auction management company (not shown), and announces the details of the transaction through wired and wireless communication network, and bidding and trading is completed. , Fig. 8)

acquiring, by the processor, desired skill information and a paid remuneration amount of the second user who desires to provide remuneration as price for the provision of the human resource by the first user (pg. 4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a
head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8); 

generating, by the processor, buy order information based on the desired skill information and the paid remuneration amount of the second user, wherein the buy order information is associated with the provision of the remuneration by the second user (pg. 4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies), pg. 9, In the qualitative evaluation step (S820), it is determined whether the level of each target headhunter fee to the total target headhunter average fee (see FIG. 6), and the detailed resume evaluation of the primary candidates (S910). After evaluating the detailed histories of candidates, the candidates can be classified into subjects who are not to be interviewed and those who do not, or grades or scores can be
assigned for each resume according to the criteria set by the job candidate.);

dividing, by the processor, the buy order information into a plurality of pieces of buy order information based on a user input of the second user (pg. 5, For example, referring to S210, the job seeker inputs a career in the job description item 210, and sets the job description condition 220 as a person having four or more years of experience. Subsequently, the recruiter may set the importance 230 of the condition for saving the experienced person as an "optional". Therefore, if you have 2 ~ 3 years of experience, score 240 is 0, if you are 4-5 years, score 240 is 40, if you are 6-7 years, score 240 is 60, and if you are 8-9 years, In the case of 80 points and 240 years or more, 240 points may be charged as 100 points. Pg. 6, On the other hand, in the case of "adjusted" candidates for recruitment candidates, "" career-3 years, job-web service planning, final education-2 years graduate, current job information-not applicable "(S320) profile information is the job description item set by the recruiter. When all the scores 240 are summed up to 160 points, the scores of the job offerer disclosed in FIG. pg. 9, The qualitative evaluation unit 1020 reviews the resumes of the first candidates who have passed both the quantitative evaluation of the hiring candidate and the headhunter quantitative evaluation. In this case, the recruiter can review the resume of the candidates and decide whether to interview or drop out immediately. Alternatively, secondary candidates may be selected from primary candidates by dividing the results of resume review of each candidate by A, B, and C grades or by assigning a predetermined score. In this case, the qualitative evaluation unit 1020 may refer to the fee of the head hunter company in the second candidate selection process. For example, it is possible to reflect when the head hunter company's fee is considerably higher or lower than the average fee. However, it should be noted that the present invention is not limited thereto.); 

generating, by the processor, supply-and-demand information (pg. 8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies).)

Kim does not specifically teach supply and demand related to each skill set. 

However, Abe teaches generating, by the processor, supply-and-demand information for each skill set of a plurality of skill sets common between the possessed skill information of the first user and the desired skill information of the second user (¶ 4, After determining the objective compatibility between the employment condition (the skill expected by the job recruiter) and the occupation condition (the skill possessed by the job seeker), the job information  and the job offer information determined to be mutually compatible are respectively used for the browsing of the job seeker and the job recruiter, thereby preventing a mismatch easily occurring between the employment and the job. ¶ 6, In one of the basic embodiments of the present invention, an input of a job offer message including a skill message and an employment condition message is induced from a personnel distribution support server via the Internet to a job recruiter client. ¶ 11, FIG. 3 is a configuration diagram of the personnel offer server S 2 and the personnel owner cushion history management server S 3. As shown in FIG. 3, the personnel offer server S 2 includes a job offer offer offer acceptance program 21, a job offer offer offer matching program 22, a job offer offer database operation program 23, a job offer offer database operation program 24, a job offer offer database 25, and a job offer offer database 26. A job offer offer database 25 is provided with a skill table 25 a and an employment condition table 25 b, and a job offer offer database 26 is provided with a skill table 26 a, a job condition table 26  b, and a result table 26 c. Further, the human auction history management server S 3  includes an auction history registration program 31, an employment rate creation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35 a and 36 a and auction history tables 35 b and 36 b, respectively. ¶ 16-17, After confirming that a job offer offer or a job offer offer to be input now is a new offer, a job recruiter or a job seeker creates a detailed profile message, a skill message, and an employment condition message according to a message creation procedure shown on a job offer offer transmission screen G 2. A job seeker follows the creation procedure of the message shown in job-hunting offer transmitting screen G3, A detailed profile message, a skill message, a performance message, and a job condition message are created, and the message is transmitted from the job recruiter client Q 1 or the job seeker client P 1 and input to the personnel offer server S 2. The input information (field name) of the detailed profile message, the skill message, the performance message, the employment (job) condition message is as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. 11, respectively. Information corresponding to the codes 101 to 414 is input by a job recruiter or a manager of the job seeker and the personnel distribution support server S. One feature is that a job offer offer and offer offer message includes a detailed skill message, a skill category code, and a skill code in addition to employment and employment conditions. It is noted that, although "yield rate" is described in the employment condition (job condition) message shown in FIG. 11, the selection range of the job recruiter and the job seeker is widened and the selection range of the job recruiter is increased by adding a drawing rate to the desired condition by a coefficient for relieving the severity of the desired condition. ¶ 19-20.); 

wherein the generation of the supply-and-demand information is based on the paid remuneration amount, the desired remuneration amount, and the plurality of pieces of buy order information, and the supply-and-demand information includes a distribution of the desired remuneration amount and the paid remuneration amount for each skill set of the plurality of skill sets (¶ 11, FIG. 3 is a block diagram of the human resources offer server S2 and the human resources cushion history management server S3. As shown in FIG. 3, the job offer server S2 includes a job offer offer acceptance program 21, a job offer offer matching program 22, a job offer database operation program 23, a job offer database operation program 24, a job offer database 25, and a job offer database 26. With a job offer database 2 5 includes skill table 25a and employment condition table 2 5b is provided, and in the job offer offer database 26, A skill table 26a, a employment condition table 26b, and a performance table 26c are provided. Further, the personnel auction history management server S3 includes an auction history registration program 31, an employment market price generation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35a and 36a and auction history tables 35b and 36b, respectively. ¶ 16-17, The input information (field names) of the detailed profile message, skill message, achievement message, and employment (employment) condition message are as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. The information corresponding to 414 is input by the job seeker or the job seeker and the administrator of the personnel distribution support server S. One of the features of the job offer and job offer messages is that they include detailed skill messages, skill category codes, and skill codes in addition to employment and employment conditions. Although the "concession rate" is written in the employment condition (employment condition) message shown in FIG. 11, the concession rate is added with a coefficient for giving a range of desired conditions and relaxing the severity of the desired conditions. As a result, the range of choices between job seekers and job seekers expands, and the degree of success in employment and employment increases. ¶ 5, Also, the present invention provides a database of individual employment and occupation cases achieved by selection of an auction method based on job offer information and job hunting information determined to be highly compatible. Detailed human distribution market information (employment rate information) is generated on the basis of the database, and the information is used as the macro trend information (employment rate information) of the work market. To enhance the selection and decision of a recruiting recruiter and a job seeker by an auction system and to decide the employment / occupation of hiring between the job recruiting / recruiting parties in a short period in a short time in a short period of time by generating the  daily personnel distribution market information for each of the individual job offer  / job hunting items being continued. ¶ 22, Next, a search for an employment rate will be described. When a successful bid of an auction is determined for each job offer / job offer item based on the previous job offer / job offer search and the portfolio search, a successful bid message is created. The successful bid message is sent to the personnel offer server S 2 and the human auction history management server S 3, and is stored in the auction history table 35 b of the job offer offer history database 35 or the auction history table 36 b of the job offer offer history database 36. In addition, the content of the successful bid message is as shown in FIG. 11. Then, in the present invention, data of the individual job offer and job offer items achieved by employment and employment is stored in the personnel auction history management server S 3. Based on this data, actual employment rate information is generated and provided to a job recruiter / job seeker, and when a job offer offer or a job offer offer is made or when a job offer offer or a job offer offer is determined, a reference is made. In other words, when the job recruiter or the job seeker selects "employment rate search" of the service menu screen G 1 from the job recruiter client Q 1 or the job seeker client P 1, an employment rate screen G 8 shown as an example in FIG. 18 is presented to the job recruiter client Q 1 or the job seeker client P 1. From this information, it is then possible to ascertain the macroemployment of the work market for each skill. If "skill code search" is selected on the service menu screen G 1, a skill search screen G 7 as shown in an example in FIG. 17 is sent to the job recruiter client Q 1 or the job seeker client P 1, and therefore, when the skill name is input to this skill search screen G 7 and is searched, the skill code of the skill name is displayed. Therefore, if the skill code is not known, the skill code can be easily known and used as a search key. ¶ 17, The job offer offer and the job offer offer message transmitted to the personnel offer server S 2 respectively correspond to the skill table 25 a and the employment condition table 25 b of the offer offer database 25 according to the job offer offer database operation program 23 and the job offer offer database operation program 24, respectively. It is stored in the skill table 26 a, the job condition table 26 b, and the result table 26 c of the job offer offer database 26. Note that a job offer offer or offer offer is not a new offer but already stored in the offer offer database 25 or the job offer offer database 26. When a desired condition is corrected by looking at the trend of a human distribution market (for example, when the desired employment condition and the desired employment condition are downwardly corrected), it is possible to update the employment condition / occupation condition message by skipping the creation of a detailed profile message, a skill message, and a performance message, and restore the message. (See "Issuance of Job offer offer" in FIG. 4).  ¶ 14-16, 24); 

and controlling, by the processor, display of the supply-and-demand information (¶ 22, Next, the search for the employment market price will be described. A successful bid message is created for each individual job offer / job search based on the previous job offer / job search or portfolio search, and a successful bid message is created. The successful bid message is sent to the human resource offer server S2 and the human resource auction history management server S3. It is stored in the auction history table 35b of the offer history database 35 or the auction history table 36b of the job offer offer history database 36. The content of the successful bid message is as shown in FIG. According to the present invention, the data of individual recruitment and job seeking projects for which employment and employment have been fulfilled are saved in the human resources auction history management server S3, and based on this data, actual employment market information is generated to provide job seekers and job seekers. It is provided for reference when making a job offer offer or job offer offer or when making a successful bid decision for a job offer offer or job offer offer. That is, when a job seeker or a job seeker selects "employment market price search" on the service menu screen G1 from the job seeker client Q1 or the job seeker client P1, the job market screen G8 shown in FIG. 18 is displayed as the job seeker client Q1 or the job seeker. It is presented to the client P1. Then, from this information, we can grasp the labor market macro employment rate for each skill. In the service menu screen G1, When "Skill code search" is selected, a job search screen G7 as shown in FIG. Or it is sent to the job seeker client P1, so if you enter a skill name in this skill search screen G7 and search, The skill code of the skill name is displayed. Therefore, if you do not know the skill code, you can easily know the skill code and use it as a search key. ¶ 14-16). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the details of supply and demand of skills, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying the details of supply and demand of skills would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Regarding claim 18, Kim teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: possessed skill information and a desired remuneration amount of a first user who desires to provide a human resource to a second user (pg. 10, Those skilled in the art will appreciate that all or part of the steps of the method according to the embodiment of the present invention may be implemented by a program instructing related hardware. Such programs may be stored in a computer readable storage medium. The storage medium may be a magnetic disk, a compact disk read-only memory (CD-ROM), or a read-only memory (ROM). pg. 4, In this case, the job offerer 110 may start a job description on an online headhunting market site or an online headhunting market application using a terminal including a computer, a smartphone, a mobile phone, a PDA, a hand-held device, a tablet PC, and the like. Pg. 2, According to an embodiment of the present invention, the online headhunting market system includes a job candidate quantitative evaluation unit for selecting a first  candidate by quantitatively determining whether job descriptions desired by job seekers and job descriptions of job candidates recommended by the headhunters are matched; A head hunter quantitative evaluation unit for quantitatively determining and selecting the head hunters according to the transaction performance information and the head hunter evaluation criteria of each of the selected head hunters; And a qualitative evaluation unit for selecting secondary candidates by reviewing resumes of the primary candidates recommended by the headhunters selected by the headhunter quantitative evaluation unit. It includes. Pg. 7, The online headhunting market system 700 is a system for helping job seekers 710 and job hunting between the head hunter 720 and the job hunting between the headhunter 720 and job seekers. The online headhunting market system will be recruited by the recruiters 710, bidding headhunter 720, auction management company (not shown), and announces the details of the transaction through wired and wireless communication network, and bidding and trading is completed. , Fig. 8)

acquiring desired skill information and a paid remuneration amount of the  second user who desires to provide remuneration as price for the provision of the human resource by the first user (pg. 4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a
head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8); 

generating buy order information based on the desired skill information and the paid remuneration amount of the second user, wherein the buy order information is associated with the provision of the remuneration by the second user (pg. 4, When using the head hunter 120 at a fixed cost (S110), the recruiter 110 enters detailed information (hereinafter, Job Description or JD) and the fee of the employee to be hired. Examples of job descriptions include education, career, specialty, and foreign languages. It should be noted that the job description may vary depending on the job applicant's job requirements… The head hunter companies 120 select job candidates from a database held by their 120 based on job descriptions posted on the online headhunting market system (not shown) and the headhunting fees presented by the job candidates 110, and then recruit job candidates 110. Recommended to) In this case, each head hunter 120 may provide the job candidate 110 with detailed information of the candidate for employment. An example of the detailed information is a resume… When using the head hunter 121 at a variable cost (S120), the recruiter 111 inputs detailed information (hereinafter, Job Description or JD) of the employee to be hired. In this case, the job offerer 111 may not input a fee to be provided to the head hunter 121 company or may present a fee within a predetermined range, such as an example of 1 million to 7 million won, and a fee rate of 10 to 20%...In the present invention, the fee is a concept including both a fixed fee amount (eg, 1 million won) and a fee rate (eg, 13%). For example, a head hunter may negotiate a fee rate with a job seeker, and if the fee rate is determined in the relationship with the job seeker, then the salary is determined between the job seeker and the job seeker. Pg. 6-8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies), pg. 9, In the qualitative evaluation step (S820), it is determined whether the level of each target headhunter fee to the total target headhunter average fee (see FIG. 6), and the detailed resume evaluation of the primary candidates (S910). After evaluating the detailed histories of candidates, the candidates can be classified into subjects who are not to be interviewed and those who do not, or grades or scores can be
assigned for each resume according to the criteria set by the job candidate.);

dividing the buy order information into a plurality of pieces of buy order information based on a user input of the second user (pg. 5, For example, referring to S210, the job seeker inputs a career in the job description item 210, and sets the job description condition 220 as a person having four or more years of experience. Subsequently, the recruiter may set the importance 230 of the condition for saving the experienced person as an "optional". Therefore, if you have 2 ~ 3 years of experience, score 240 is 0, if you are 4-5 years, score 240 is 40, if you are 6-7 years, score 240 is 60, and if you are 8-9 years, In the case of 80 points and 240 years or more, 240 points may be charged as 100 points. Pg. 6, On the other hand, in the case of "adjusted" candidates for recruitment candidates, "" career-3 years, job-web service planning, final education-2 years graduate, current job information-not applicable "(S320) profile information is the job description item set by the recruiter. When all the scores 240 are summed up to 160 points, the scores of the job offerer disclosed in FIG. pg. 9, The qualitative evaluation unit 1020 reviews the resumes of the first candidates who have passed both the quantitative evaluation of the hiring candidate and the headhunter quantitative evaluation. In this case, the recruiter can review the resume of the candidates and decide whether to interview or drop out immediately. Alternatively, secondary candidates may be selected from primary candidates by dividing the results of resume review of each candidate by A, B, and C grades or by assigning a predetermined score. In this case, the qualitative evaluation unit 1020 may refer to the fee of the head hunter company in the second candidate selection process. For example, it is possible to reflect when the head hunter company's fee is considerably higher or lower than the average fee. However, it should be noted that the present invention is not limited thereto.); 

generating supply-and-demand information (pg. 8, The online headhunting market system is implemented by combining the headhunter company evaluation system and recruitment candidate evaluation system features in addition to the feature that the headhunter 820 bids the headhunting fee. As a result, the recruiter 810 can streamline the budget and time incurred in supply and demand, and the headhunters 820 can obtain an opportunity to deal with more clients (eg, recruiters such as companies).)

Kim does not specifically teach supply and demand related to each skill set. 

However, Abe teaches generating  supply-and-demand information for each skill set of a plurality of skill sets common between the possessed skill information of the first user and the desired skill information of the second user (¶ 4, After determining the objective compatibility between the employment condition (the skill expected by the job recruiter) and the occupation condition (the skill possessed by the job seeker), the job information  and the job offer information determined to be mutually compatible are respectively used for the browsing of the job seeker and the job recruiter, thereby preventing a mismatch easily occurring between the employment and the job. ¶ 6, In one of the basic embodiments of the present invention, an input of a job offer message including a skill message and an employment condition message is induced from a personnel distribution support server via the Internet to a job recruiter client. ¶ 11, FIG. 3 is a configuration diagram of the personnel offer server S 2 and the personnel owner cushion history management server S 3. As shown in FIG. 3, the personnel offer server S 2 includes a job offer offer offer acceptance program 21, a job offer offer offer matching program 22, a job offer offer database operation program 23, a job offer offer database operation program 24, a job offer offer database 25, and a job offer offer database 26. A job offer offer database 25 is provided with a skill table 25 a and an employment condition table 25 b, and a job offer offer database 26 is provided with a skill table 26 a, a job condition table 26  b, and a result table 26 c. Further, the human auction history management server S 3  includes an auction history registration program 31, an employment rate creation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35 a and 36 a and auction history tables 35 b and 36 b, respectively. ¶ 16-17, After confirming that a job offer offer or a job offer offer to be input now is a new offer, a job recruiter or a job seeker creates a detailed profile message, a skill message, and an employment condition message according to a message creation procedure shown on a job offer offer transmission screen G 2. A job seeker follows the creation procedure of the message shown in job-hunting offer transmitting screen G3, A detailed profile message, a skill message, a performance message, and a job condition message are created, and the message is transmitted from the job recruiter client Q 1 or the job seeker client P 1 and input to the personnel offer server S 2. The input information (field name) of the detailed profile message, the skill message, the performance message, the employment (job) condition message is as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. 11, respectively. Information corresponding to the codes 101 to 414 is input by a job recruiter or a manager of the job seeker and the personnel distribution support server S. One feature is that a job offer offer and offer offer message includes a detailed skill message, a skill category code, and a skill code in addition to employment and employment conditions. It is noted that, although "yield rate" is described in the employment condition (job condition) message shown in FIG. 11, the selection range of the job recruiter and the job seeker is widened and the selection range of the job recruiter is increased by adding a drawing rate to the desired condition by a coefficient for relieving the severity of the desired condition. ¶ 19-20.); 

wherein the generation of the supply-and-demand information is based on the paid remuneration amount, the desired remuneration amount, and the plurality of pieces of buy order information, and the supply-and-demand information includes a distribution of the desired remuneration amount and the paid remuneration amount for each skill set of the plurality of skill sets (¶ 11, FIG. 3 is a block diagram of the human resources offer server S2 and the human resources cushion history management server S3. As shown in FIG. 3, the job offer server S2 includes a job offer offer acceptance program 21, a job offer offer matching program 22, a job offer database operation program 23, a job offer database operation program 24, a job offer database 25, and a job offer database 26. With a job offer database 2 5 includes skill table 25a and employment condition table 2 5b is provided, and in the job offer offer database 26, A skill table 26a, a employment condition table 26b, and a performance table 26c are provided. Further, the personnel auction history management server S3 includes an auction history registration program 31, an employment market price generation program 32, a job offer offer history database operation program 33, a job offer offer history database operation program 34, a job offer offer history database 35, and a job offer offer history database 36. The job offer offer history database 35 and the job offer offer history database 36 are provided with profile history tables 35a and 36a and auction history tables 35b and 36b, respectively. ¶ 16-17, The input information (field names) of the detailed profile message, skill message, achievement message, and employment (employment) condition message are as illustrated in FIG. 8, FIG. 9, FIG. 10, and FIG. The information corresponding to 414 is input by the job seeker or the job seeker and the administrator of the personnel distribution support server S. One of the features of the job offer and job offer messages is that they include detailed skill messages, skill category codes, and skill codes in addition to employment and employment conditions. Although the "concession rate" is written in the employment condition (employment condition) message shown in FIG. 11, the concession rate is added with a coefficient for giving a range of desired conditions and relaxing the severity of the desired conditions. As a result, the range of choices between job seekers and job seekers expands, and the degree of success in employment and employment increases. ¶ 5, Also, the present invention provides a database of individual employment and occupation cases achieved by selection of an auction method based on job offer information and job hunting information determined to be highly compatible. Detailed human distribution market information (employment rate information) is generated on the basis of the database, and the information is used as the macro trend information (employment rate information) of the work market. To enhance the selection and decision of a recruiting recruiter and a job seeker by an auction system and to decide the employment / occupation of hiring between the job recruiting / recruiting parties in a short period in a short time in a short period of time by generating the  daily personnel distribution market information for each of the individual job offer  / job hunting items being continued. ¶ 22, Next, a search for an employment rate will be described. When a successful bid of an auction is determined for each job offer / job offer item based on the previous job offer / job offer search and the portfolio search, a successful bid message is created. The successful bid message is sent to the personnel offer server S 2 and the human auction history management server S 3, and is stored in the auction history table 35 b of the job offer offer history database 35 or the auction history table 36 b of the job offer offer history database 36. In addition, the content of the successful bid message is as shown in FIG. 11. Then, in the present invention, data of the individual job offer and job offer items achieved by employment and employment is stored in the personnel auction history management server S 3. Based on this data, actual employment rate information is generated and provided to a job recruiter / job seeker, and when a job offer offer or a job offer offer is made or when a job offer offer or a job offer offer is determined, a reference is made. In other words, when the job recruiter or the job seeker selects "employment rate search" of the service menu screen G 1 from the job recruiter client Q 1 or the job seeker client P 1, an employment rate screen G 8 shown as an example in FIG. 18 is presented to the job recruiter client Q 1 or the job seeker client P 1. From this information, it is then possible to ascertain the macroemployment of the work market for each skill. If "skill code search" is selected on the service menu screen G 1, a skill search screen G 7 as shown in an example in FIG. 17 is sent to the job recruiter client Q 1 or the job seeker client P 1, and therefore, when the skill name is input to this skill search screen G 7 and is searched, the skill code of the skill name is displayed. Therefore, if the skill code is not known, the skill code can be easily known and used as a search key. ¶ 17, The job offer offer and the job offer offer message transmitted to the personnel offer server S 2 respectively correspond to the skill table 25 a and the employment condition table 25 b of the offer offer database 25 according to the job offer offer database operation program 23 and the job offer offer database operation program 24, respectively. It is stored in the skill table 26 a, the job condition table 26 b, and the result table 26 c of the job offer offer database 26. Note that a job offer offer or offer offer is not a new offer but already stored in the offer offer database 25 or the job offer offer database 26. When a desired condition is corrected by looking at the trend of a human distribution market (for example, when the desired employment condition and the desired employment condition are downwardly corrected), it is possible to update the employment condition / occupation condition message by skipping the creation of a detailed profile message, a skill message, and a performance message, and restore the message. (See "Issuance of Job offer offer" in FIG. 4).  ¶ 14-16, 24); 

and controlling display of the supply-and-demand information (¶ 22, Next, the search for the employment market price will be described. A successful bid message is created for each individual job offer / job search based on the previous job offer / job search or portfolio search, and a successful bid message is created. The successful bid message is sent to the human resource offer server S2 and the human resource auction history management server S3. It is stored in the auction history table 35b of the offer history database 35 or the auction history table 36b of the job offer offer history database 36. The content of the successful bid message is as shown in FIG. According to the present invention, the data of individual recruitment and job seeking projects for which employment and employment have been fulfilled are saved in the human resources auction history management server S3, and based on this data, actual employment market information is generated to provide job seekers and job seekers. It is provided for reference when making a job offer offer or job offer offer or when making a successful bid decision for a job offer offer or job offer offer. That is, when a job seeker or a job seeker selects "employment market price search" on the service menu screen G1 from the job seeker client Q1 or the job seeker client P1, the job market screen G8 shown in FIG. 18 is displayed as the job seeker client Q1 or the job seeker. It is presented to the client P1. Then, from this information, we can grasp the labor market macro employment rate for each skill. In the service menu screen G1, When "Skill code search" is selected, a job search screen G7 as shown in FIG. Or it is sent to the job seeker client P1, so if you enter a skill name in this skill search screen G7 and search, The skill code of the skill name is displayed. Therefore, if you do not know the skill code, you can easily know the skill code and use it as a search key. ¶ 14-16). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the details of supply and demand of skills, as taught/suggested by Abe. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Abe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abe to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such supply and demand features into similar systems. Further, applying the details of supply and demand of skills would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a quicker and more accurate assessment of the job market.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/048075 A1) in view of Abe et al. (JP2003108805) in further view of Bolte et al. (US 20180039946 A1). 

Regarding claim 8, Kim teaches a renumeration quotation but does not specifically teach a quotation in case where the first user acquires a further skill to be displayed. 

However, Bolte teaches wherein the processor is further configured to control the display of the remuneration quotation information in a case where the first user acquires a further skill (¶ 45, 71, 88, 92, 94, 98, 144, 146). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform a quotation in case where the first user acquires a further skill to be displayed, as taught/suggested by Bolte. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to career analysis systems. One of ordinary skill in the art would have recognized that applying the known technique of Bolte would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolte to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such skill features into similar systems. Further, applying a quotation in case where the first user acquires a further skill to be displayed would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional monies for the user and more skills for an employer based on further development. 

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/048075 A1) in view of Abe et al. (JP2003108805) in further view of Galbavy (US 20120053996 A1). 

Regarding claim 11, Kim teaches a renumeration quotation but does not specifically teach a contract negotiation. 

However, Galbavy teaches wherein the processor is further configured to control, based on one of a request from the first user or the second user,  a chat related to a contract negotiation between the first user and the second user (¶ 107, 42, 52, 65, 95, 98, 99, 117). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform a contract negotiation, as taught/suggested by Galbavy. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to employee recruiting systems. One of ordinary skill in the art would have recognized that applying the known technique of Galbavy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Galbavy to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such negotiation features into similar systems. Further, applying a contract negotiation would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional benefits for the employee/their representative while allowing the hirer the ability to see what additional benefits are being sought that they could offer. It allows to the hirer the ability to try and hire talent. 

Regarding claim 14, Kim teaches a renumeration quotation but does not specifically teach a contract negotiation. 

However, Galbavy teaches wherein the processor is further configured to control  display of at least one of: the paid remuneration amount of the second user with which the first user is under negotiation on a contract, or the desired remuneration amount of the first user with which the second user is under negotiation on the contract (Fig. 18C-D, ¶ 107, 42, 52, 65, 95, 98, 99, 117). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform a contract negotiation, as taught/suggested by Galbavy. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to employee recruiting systems. One of ordinary skill in the art would have recognized that applying the known technique of Galbavy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Galbavy to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such negotiation features into similar systems. Further, applying a contract negotiation would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional benefits for the employee/their representative while allowing the hirer the ability to see what additional benefits are being sought that they could offer.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/048075 A1) in view of Abe et al. (JP2003108805) in further view of Henderson et al. (US 20100223091 A1).

Regarding claim 16, Kim teaches a renumeration quotation but does not specifically teach the details of uploading of skills. 

However, Henderson teaches wherein the processor is further configured to automatically generate the possessed skill information of  the first user based on content uploaded by the first user (¶ 8, 19-24). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kim to include/perform the details of uploading of skills, as taught/suggested by Henderson. This known technique is applicable to the system of Kim as they both share characteristics and capabilities, namely, they are directed to managing human resources with different skills. One of ordinary skill in the art would have recognized that applying the known technique of Henderson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Henderson to the teachings of Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such uploading features into similar systems. Further, applying the details of uploading of skills would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional benefits for the employee/their representative while allowing for specified skills of a user. 

	Other pertinent prior art includes Vasudevan et al. (US 20190188742 A1) which discloses forecasting demand across groups of skills. Kroeger et al. (US 20140142998 A1) which discloses assigning tasks to resources to optimize project performance. Lu et al. (US 20090299806 A1) which discloses demand and/or skill hedging. McCord (US 20180082213 A1) which discloses analytics and learning systems to optimize sales engagement and productivity of out-bound communications originating from multimedia contact centers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683